UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6857



CORNELIUS TUCKER, JR.,

                                              Plaintiff - Appellant,

          versus

CAPTAIN BRANKER; J. B. FRENCH, Warden,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(MISC-96-20)


Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Cornelius Tucker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying leave to file a 42 U.S.C. § 1983 (1994) com-

plaint for failing to comply with the terms of a pre-filing injunc-

tion. We have reviewed the record and the district court's opinion

and find that this appeal is frivolous. Accordingly, we deny leave
to proceed in forma pauperis and dismiss on the reasoning of the

district court. Tucker v. McNeil, No. MISC-96-20 (E.D.N.C. Apr. 24,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2